The appellant was indicted for the offense of theft from the person, convicted and her punishment fixed at the lowest prescribed by law.
The indictment charges that she thus stole from Henry Thelen "corporeal personal property then and there belonging to the said Henry Thelen, towit: one purse containing money and checks." The appellant, by motion in arrest of judgment, claimed that said description of the stolen property was insufficient, and that there was no allegation of the value of the stolen property. These questions have so many times been fully discussed and decided adversely to appellant we deem it unnecessary to further discuss them or cite all of the authorities. But see Sims v. State, 64 Tex.Crim. Rep., 142 S.W. Rep., 572, and cases therein cited; and Ferrell v. State, 152 S.W. Rep., 901.
By such an imperfect bill of exceptions as does not require this court to consider it, appellant, it seems, undertook to prove by the prosecuting witness what he told the deputy sheriff of the details of having sexual intercourse with the appellant and to the officer making him hush because his family was there when he was telling these details. The bill shows no error. Besides the bill in no way shows what the testimony was that he claims was excluded. The court in approving the bill states that the witness was permitted to testify as to his drunken condition.
By a like insufficient bill appellant attempts to complain that the State, over her objection, was permitted to ask the appellant on her cross-examination in effect if she was not a prostitute. She answered *Page 428 
that she was not. The fact, if so, can always be drawn out by cross-examination of a witness that she is a prostitute. (McCrary v. State, 38 Tex.Crim. Rep.; McGrath v. State,35 Tex. Crim. 413; Hall v. State, 43 Tex.Crim. Rep.; Bigliben v. State, 151 S.W. Rep., 1044; Bird v. State,66 Tex. Crim. 611, 148 S.W. Rep., 738; 3 Enc. of Ev., 759; Wilbur v. Flood, 16 Mich. 40.) Besides the witness having testified denying that she was a prostitute, no reversible error is shown. Sweeney v. State, 65 Tex.Crim. Rep., 146 S.W. Rep., 883.
Appellant asked a peremptory instruction to find her not guilty because the evidence was insufficient to sustain a verdict, and also urges that the evidence is insufficient to do so. It would serve no useful purpose to detail the evidence. We have carefully considered it and in our opinion it is sufficient to sustain the verdict and to show appellant guilty as alleged in the indictment.
The court gave a full and correct charge, submitting the issues properly to the jury. There being no reversible error, the judgment will be affirmed.
Affirmed.
[Rehearing denied November 26, 1913. — Reporter.]